DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. The Drawing objections, claim objections, and 112(b) rejections must be satisfactorily corrected prior to the allowance of the claims. That said, Examiner notes that the allowability of claim 1 may be reconsidered if the claim is amended to be broader than its current scope.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the totality of interconnected components and their functions recited in claim 1, most particularly the limitations recited in lines 18-29 having a single-pipe heat exchanger, one end of which is connected to the cold collector and the other end of which is connected to the hot collector, wherein this heat exchanger is fully exterior to the reactor vessel and inside a container containing a solid-liquid phase-change material (PCM), further wherein, during the exchange with the liquid metal of the single-pipe heat exchanger, the PCM is solid during nominal operations and liquid during shutdown operations.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bottom of the U shapes facing the bottom of the [primary vessel] must be shown or the feature(s) Looking at Figures 4 and 5, the primary vessel is shown at 10. The bottom of the U-shapes (presumably the lower horizontal portion of pipes 400) does not appear to be “facing” vessel 10 in any meaningful way.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cold collector being arranged on the outside above the top slab must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Looking at Figure 4, at least a portion of the cold collector 161 is not arranged “outside” or “above the top slab” 17 (Figure 1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hot collector being arranged on the outside above the top slab must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Looking at Figure 4, at least a portion of the hot collector 160 is not arranged “outside” or “above the top slab” 17 (Figure 1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one end 432 of [the single-pipe heat exchanger 43] which is connected to the cold collector 161 and the other end 431 of which is connected to the hot collector 160 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner cannot find, in any of the Drawings, where the single-pipe heat exchanger 43 (only shown in Fig. 6) or either of its ends is connected to the hot and cold collectors 160, 161 (only shown in Figures 4-5). If this specific connection is going to be claimed, then it must be shown in the Drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claims 4 and 5 recite the reference labels “E” and “X,” respectively. These should be removed.
Claim 5 “centred” should be “centered.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1–15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites “…and each extending” in line 10. It is unclear what the subject of “each” is. Each individual pipe or each array, or each plurality? 
Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the array/plurality/pipes and the primary vessel. Lines 9-11 of the claim recite that each array/pipe/plurality extends along the primary vessel with the bottom of the U shapes facing the bottom of the [primary vessel]. Examiner cannot extract a structural meaning from this limitation. How does the bottom of a U-shape “face” a cylindrical vessel? Examiner cannot find this in the Drawings, either. At best, Figure 5 shows the bottom of the U-shaped pipes as adjacent to a bottom of the primary vessel 10. 
Lines 14 and 17 of claim 1 recite “the outside.” There is insufficient antecedent basis for this limitation in the claim. The outside of what? 
Line 20 of claim 1 recites “inside same.” It is unclear what the term “same” is intended to mean here. 
Claim 2 recites the limitation "the loop type".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the slab".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the “two separate containers” and any of the components described in the parent claim. Claim 7 may as well be directed towards a completely separate invention than parent claim 1.
Claim 8 recites the limitation "the two single-pipe heat exchangers" and “the other of the single-pipe heat exchangers”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the single-pipe heat exchanger(s)" .  There is insufficient antecedent basis for this limitation in the claim. No basis exists for the optional plurality. Additionally, “a” should be inserted prior to “coil.” Additionally, insufficient antecedent basis exists for “coil type heat exchanger(s),” as no plurality for 
Claim 11 recites the limitation "each container".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the removal system".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “or other ternary alloys.” This limitation does not make sense because it implies that Pb-Bi and NaK are ternary alloys, which they are not. 
Claim 13 recites the limitation "the container(s)".  There is insufficient antecedent basis for this limitation in the claim. No plurality of containers, optional or otherwise, has been introduced. 
Claim 14 recites the limitation "the pipes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the loop".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the components".  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, it is unclear if there should be a comma between “stainless steel” and “AISI 316L” or if this is intended to be a single term. 
Claim 14 recites the limitation “if applicable, the components of the loop are made from a material chosen from…”. This limitation is entirely unclear. The use of “if applicable” renders it unclear if the following limitations are part of the claimed invention or not. Are the components made from the listed material, or are they not? 
Claim 14 contains the trademark/trade names Inconel and Hastelloy.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific material and, accordingly, the identification/description is indefinite.
Claim 15 recites the limitation "the container(s)".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the removal system".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 contains the trademark/trade name Hastelloy N.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific material and, accordingly, the identification/description is indefinite.

Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646